UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6723


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

SUPERINTENDENT SANDRA THOMAS, Department of Correction;
KENNETH HUNT; COLBERT L. RESPASS; DAVID W. KEYS; J. HAYNES;
WILLIAM BASNIGHT, III; HATTIE B. PIMPONG; PAMELA J.
LOCKLEAR; ROSE LOCKLEAR; BILLIE J. WEAVER; JOHN DOE
LOCKLEAR; CLIFTON SUTTON; PAUL TAYLOR; JOHN DOE HUNT,
Assistant Superintendent; LYNN HENRY; JOHN DOE HUNT,
Sergeant; JOHN/JANE DOE, Transfer Coordinator; JANE DOE;
JOHN DOE, Captain; M. C. LOCKLEAR; JOHN DOE, Director
Classification Committee; GEORGE BOYSDEN; MARSHALL PIKE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03049-D)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stuart      Wayne    Tompkins    appeals    the    district       court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion for reconsideration.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the    reasons      stated    by   the   district      court.         Tompkins   v.

Thomas, No. 5:11-ct-03049-D (E.D.N.C. Nov. 7, 2011 & Apr. 5,

2012).       We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented      in    the     materials

before      the   court    and     argument    would   not    aid     the    decisional

process.



                                                                               AFFIRMED




                                           2